EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shuang Zhao on 8/18/22.

The application has been amended as follows: 

In the Claims:
	Claim 42, line 1, “Withdrawn” has been changed to --original--;
	Claim 43, line 1, “Withdrawn” has been changed to --original--;
	Claim 44, line 1, “Withdrawn” has been changed to --original--;
	Claim 45, line 1, “Withdrawn” has been changed to --original--;
	Claim 46, line 1, “Withdrawn-” has been deleted;
	Claim 50, line 1, “Withdrawn-” has been deleted;
	Claim 51, line 1, “Withdrawn-” has been deleted;
	Claim 52, line 1, “Withdrawn-” has been deleted;
	Claim 53, line 1, “Withdrawn-” has been deleted;
	Claim 54, line 1, “Withdrawn-” has been deleted;
	Claim 55, line 1, “Withdrawn-” has been deleted;
	Claim 60, line 1, “Withdrawn-” has been deleted;
Claim 61, line 1, “Withdrawn” has been changed to --original--;
	Claim 62, line 1, “Withdrawn-” has been deleted;
	Claim 63, line 1, “Withdrawn-” has been deleted;
	Claim 64, line 1, “Withdrawn” has been changed to --original--;
	Claim 65, line 1, “Withdrawn” has been changed to --original--;
	Claim 66, line 1, “Withdrawn-” has been deleted;
	Claim 67, line 1, “Withdrawn-” has been deleted;
	Claim 68, line 1, “Withdrawn-” has been deleted; and
	Claim 69, line 1, “Withdrawn-” has been deleted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419